PbR Curiam :
The act of 12th March, 1863, which confers our jurisdiction to hear and determine cases of this kind, requires a party to prove his ownership of' the property and his right to its proceeds, and then, on proof of loyalty, is entitled to a judgment in his favor. The party intervening here alleges his ownership and his right to the proceeds. Proof of these facts on the trial would defeat the original claimant’s right. Another trial would then be necessary to determine that of the inter-venors. This can as well be settled in one case, and circuity and delay avoided.
Our jurisdiction over this subject being peculiar, special, and exclusive, and the proceedings being in the nature of an action in rem, it may be doubtful whether, after a judgment in favor of a party here, the ownership and right to the proceeds could be litigated elsewhere.
Upon the presentation of a petition, in due form, and showing an nterest in the subject-matter of the claim, and the right of the party .to be heard in this court, we will make an order directing them to be made parties on the record.